



Exhibit 10.03


SYMANTEC CORPORATION
PERFORMANCE BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
RECITALS
A.
The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of Symantec Corporation (the
“Company”) and its Subsidiaries and Affiliates. The term “Company” shall include
any successor to Symantec Corporation, as well as its Subsidiaries and
Affiliates.

B.
The Participant is to render valuable services to the Company and/or its
Subsidiaries and Affiliates, and this Performance Based Restricted Stock Unit
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Plan in connection with the Company’s issuance of rights in respect of
Common Stock in the form of Performance Based Restricted Stock Units (each, an
“EPS PRU”).

C.
All capitalized terms in this Agreement shall have the meaning assigned to them
in Appendix A or B attached hereto. All undefined terms shall have the meaning
assigned to them in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:
1.
Grant of Performance Based Restricted Stock Units. The Company hereby awards to
the Participant EPS PRUs under the Plan. Each EPS PRU represents the right to
receive one share of Common Stock on vesting based on achievement of the
performance objectives set forth in Appendix B (each, a “Share”), subject to the
provisions of this Agreement (including any Appendices hereto). The number of
Shares subject to this Award, the applicable vesting schedule for the EPS PRUs
and the Shares, the dates on which those vested Shares shall be issued to
Participant and the remaining terms and conditions governing this Award shall be
as set forth in this Agreement (including any Appendices hereto).

AWARD SUMMARY


        

--------------------------------------------------------------------------------





Award Date and Number of Shares Subject to Award:
As set forth in the Notice of Grant of Award (the “Notice of Grant”).
Vesting Schedule:
The Shares shall vest pursuant to the schedule set forth on Appendix B hereto.
Subject to the provisions of Appendix B hereto, the Shares that may be earned on
each applicable vesting date shall vest on that date only if the employment of
the Participant has not Terminated as of such date, and no additional Shares
shall vest following the Participant’s Termination.
Issuance Schedule
The Shares in which the Participant vests shall be issuable as set forth in
Paragraph 6. However, the actual number of vested Shares to be issued will be
subject to the provisions of Paragraph 7 (pursuant to which the applicable
withholding taxes are to be collected) and Appendix B.

2.
Limited Transferability. This Award, and any interest therein, shall not be
transferable or assignable by the Participant, and may not be made subject to
execution, attachment or similar process, otherwise than by will or by the laws
of descent and distribution or as consistent with this Agreement and the Plan.

3.
Cessation of Service. Subject to the provisions of Appendix B hereto, should the
Participant’s service as an employee, director, consultant, independent
contractor or advisor to the Company or a Parent, Subsidiary or an Affiliate of
the Company be Terminated for any reason (whether or not in breach of local
labor laws) prior to vesting in one or more Shares subject to this Award, then
the EPS PRUs covering such unvested Shares will be immediately thereafter
cancelled, the Participant shall cease to have any right or entitlement to
receive any Shares under those cancelled EPS PRUs and the Participant’s right to
receive EPS PRUs and vest under the Plan in respect thereof, if any, will
terminate effective as of the date that the Participant is no longer actively
providing service. For purposes of service, transfer of employment between the
Company and any Subsidiary or Affiliate shall not constitute Termination of
Service. The Committee shall have the exclusive discretion to determine when the
Participant is no longer actively providing service for purposes of the Plan.

4.
Corporate Transaction. Subject to the provisions of Appendix B hereto:

a.In the event of a Corporate Transaction, any or all outstanding EPS PRUs
subject to this Agreement may be assumed, converted or replaced by the successor
corporation (if any), which assumption, conversion or replacement will be
binding on the Participant, or the successor corporation may substitute an
equivalent award or provide substantially similar consideration to the
Participant as was provided to stockholders (after taking into account the
existing provisions of the EPS PRUs).
b.In the event such successor corporation (if any) fails to assume this Award or
substitute an equivalent award (as provided in Paragraph 4(a) above) pursuant to
a Corporate Transaction, this Award will expire on such transaction at such time
and on such conditions as the Board shall determine.
c.Any action taken pursuant to clauses (a) or (b) above must either (i) preserve
the exemption of these EPS PRUs from Section 409A of the Code or (ii) comply
with Section 409A of the Code.


2

--------------------------------------------------------------------------------





d.This Agreement shall not in any way affect the right of the Company to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
5.
Adjustment in Shares. Should any change be made to the Common Stock by reason of
any stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration, or if there is a change in the
corporate structure, then appropriate adjustments shall be made to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
hereunder.

6.
Issuance of Shares of Common Stock.

i.As soon as practicable following the applicable vesting date of any portion of
the EPS PRU (including the date (if any) on which vesting of any portion of this
EPS PRU accelerates), the Company shall issue to, or on behalf of the
Participant a certificate (which may be in electronic form) for the applicable
number of underlying shares of Common Stock that so vested, subject, however, to
the provisions of Paragraph 7 pursuant to which the applicable withholding taxes
are to be collected. In no event shall the date of settlement (meaning the date
that shares of Common Stock are issued) be later than two and one half (2½)
months after the later of (i) the end of the Company’s fiscal year in which the
applicable vesting date occurs or (ii) the end of the calendar year in which the
applicable vesting date occurs.
ii.If the Company determines that the Participant is a “specified employee,” as
defined in the regulations under Section 409A of the Code, at the time of the
Participant’s “separation from service,” as defined in those regulations, then
any units that otherwise would have been settled during the first six months
following the Participant’s separation from service will instead be settled
during the seventh month following the Participant’s separation from service,
unless the settlement of those units is exempt from Section 409A of the Code.
iii.In no event shall fractional Shares be issued.
iv.The holder of this Award shall not have any stockholder rights, including
voting rights, with respect to the Shares subject to the EPS PRUs until the
Award holder becomes the record holder of those Shares following their actual
issuance and after the satisfaction of the Tax Obligations (as defined below).
7.
Tax Obligations. The Participant hereby agrees to make adequate provision for
any sums required to satisfy the applicable federal, state, local and foreign
employment, social insurance, payroll, income and other tax withholding
obligations of the Company or any Affiliate (the “Tax Obligations”) that arise
in connection with this Award. The satisfaction of the Tax Obligations shall
occur at the time the Participant receives a distribution of Common Stock or
other property pursuant to this Award, or at any time prior to such time or
thereafter as reasonably requested by the Company and/or any Affiliate in
accordance with applicable law. The Participant hereby authorizes the Company,
at its sole discretion and subject to any limitations under applicable law, to
satisfy any such Tax Obligations by any of the following methods: (1) in the
event the EPS PRU is to be settled in part in cash rather than settled in full
in Shares, withholding from the cash to be distributed to the Participant in
settlement of this Award, (2) permitting the Participant to enter into a “same
day sale” commitment with a broker-dealer that is a member of the



3

--------------------------------------------------------------------------------





National Association of Securities Dealers (an “NASD Dealer”) whereby the
Participant irrevocably elects to sell a portion of the Shares to be delivered
under the Award to satisfy the applicable Tax Obligations and whereby the NASD
Dealer irrevocably commits upon receipt of such Shares to forward the proceeds
necessary to satisfy the Tax Obligations directly to the Company and/or its
Affiliates, and (3) withholding Shares that are otherwise to be issued and
delivered to the Participant under this Award in satisfaction of the Tax
Obligations up to the maximum statutory amount. In addition, to the extent this
Award is not settled in cash, the Company is authorized to satisfy any Tax
Obligations by withholding for the Tax Obligations from wages and other cash
compensation payable to the Participant or by causing the Participant to tender
a cash payment to the Company if the Committee determines in good faith at the
time the Tax Obligations arise that withholding pursuant to the foregoing
alternatives (2) and (3) above are not in the best interest of the Company or
the Participant. In the event the Tax Obligations arise prior to the delivery to
the Participant of Common Stock or it is determined after the delivery of Shares
or other property that the amount of the Tax Obligations was greater than the
amount withheld by the Company and/or any Affiliate, the Participant shall
indemnify and hold the Company and its Affiliates harmless from any failure by
the Company and/or any Affiliate to withhold the proper amount. The Company may
refuse to deliver the Shares if the Participant fails to comply with the
Participant’s obligations in connection with the Tax Obligations as described in
this Paragraph 7.
8.
Compliance with Laws and Regulations.

i.The issuance of shares of Common Stock pursuant to the EPS PRU shall be
subject to compliance by the Company and the Participant with all applicable
requirements of law relating thereto, and with all applicable regulations of any
stock exchange (or an established market, if applicable) on which the Common
Stock may be listed for trading at the time of such issuance.
ii.The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance of
any Common Stock hereby shall relieve the Company of any liability with respect
to the non-issuance of the Common Stock as to which such approval shall not have
been obtained. The Company, however, shall use its best efforts to obtain all
such approvals.
9.
Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries designated by Participant.

10.
Notices. Any notice required to be given or delivered to the Company under the
terms of this Agreement shall be in writing and addressed to the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the address
indicated below Participant’s signature line on this Agreement (as may be
updated from time to time by written notice from the Participant). All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

11.
Construction. This Agreement and the Notice of Grant evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan shall apply. All decisions of the
Committee with respect to any question or issue arising under the Plan or this
Agreement shall be conclusive and binding on all persons having an interest in
the EPS PRU.



4

--------------------------------------------------------------------------------





12.
Governing Law. The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of California without resort to that
State’s conflict-of-laws rules. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Agreement, the parties hereby submit to, and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of Santa Clara County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this grant is made and/or to be performed.

13.
Excess Shares. If the Shares covered by this Agreement exceed, as of the date
the EPS PRU is granted, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then the Award shall be void with
respect to those excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.

14.
Employment At-Will. Nothing in this Agreement or in the Plan shall confer upon
Participant any right to continue in the employment of the Company for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s service with the Company at any time for any
reason, with or without cause.

15.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

16.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to participation in the Plan, EPS PRUs granted under the
Plan or future EPS PRUs that may be granted under the Plan (including, without
limitation, disclosures that may be required by the Securities and Exchange
Commission) by electronic means or to request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

17.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on Participant’s participation in the Plan, on the Award and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.





5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on this ____ date
of ____________, 201__.
SYMANTEC CORPORATION
 
 
By:
 
Title:
Interim President and Chief Executive Officer
Address:
350 Ellis Street
 
Mountain View, California 94043
 
 
PARTICIPANT
 
 
Signature:
 
Address:
 
 
 







6

--------------------------------------------------------------------------------






APPENDIX A

DEFINITIONS
The following definitions shall be in effect under the Agreement:
1.
Agreement shall mean this Performance Based Restricted Stock Unit Award
Agreement.

2.
Award shall mean the award of EPS PRUs made to the Participant pursuant to the
terms of this Agreement.

3.
Award Date shall mean the date the EPS PRUs are granted to Participant pursuant
to the Agreement and shall be the date indicated in the Notice of Grant.

4.
Code shall mean the Internal Revenue Code of 1986, as amended.

5.
Committee shall mean the Compensation and Leadership Development Committee of
the Company Board of Directors.

6.
Corporate Transaction shall mean

(a).
a dissolution or liquidation of the Company,

(b).
a merger or consolidation in which the Company is not the surviving corporation
(other than a merger or consolidation with a wholly-owned subsidiary, a
reincorporation of the Company in a different jurisdiction, or other transaction
in which there is no substantial change in the stockholders of the Company or
their relative stock holdings and the Awards granted under the Plan are assumed,
converted or replaced by the successor corporation, which assumption will be
binding on all Participants),

(c).
a merger in which the Company is the surviving corporation but after which the
stockholders of the Company (other than any stockholder which merges (or which
owns or controls another corporation which merges) with the Company in such
merger) cease to own their shares or other equity interests in the Company,

(d).
the sale of substantially all of the assets of the Company, or

(e).
any other transaction which qualifies as a “corporate transaction” under Section
424(a) of the Code wherein the stockholders of the Company give up all of their
equity interest in the Company (except for the acquisition, sale or transfer of
all or substantially all of the outstanding shares of the Company from or by the
stockholders of the Company).

7.
Common Stock shall mean shares of the Company’s common stock, par value $0.01
per share.

8.
Notice of Grant shall mean such notice as provided by the Stock Administration
Department of the Company, or such other applicable department of the Company,
providing Participant with notice of the issuance of an EPS PRU award pursuant
to the Plan and terms of this Agreement.



A-1

--------------------------------------------------------------------------------





9.
Participant shall mean the person named in the Notice of Grant relating to the
EPS PRUs covered by this Agreement.

10.
Plan shall mean the Company’s 2013 Equity Incentive Plan, as the same may be
amended from time to time.







A-2

--------------------------------------------------------------------------------






APPENDIX B

PERFORMANCE SCHEDULE
The number of EPS PRUs that will be earned shall be based on the metrics set
forth below. Terms not otherwise defined in Appendix A or B shall have the
meaning ascribed to them in the Plan.
1. Grant of EPS Performance Based Restricted Stock Units.


Subject to the terms and conditions of the Agreement, the Notice of Grant and
the Plan, the Company hereby grants to the Participant a number of EPS PRUs set
forth in the Notice of Grant, subject to vesting terms as set forth below.


2. Performance Metrics.


The Participant can earn the EPS PRUs based on the Company’s performance over
the three-year period set forth in the Notice of Grant hereafter referred to as
the “Performance Period”. This Agreement covers the Earnings per Share (EPS)
component of the FY20 PRUs granted to the Participant.


Earnings per Share (EPS). The number of EPS PRUs that may be earned at the end
of the Company’s fiscal year beginning March 30, 2019 and ending April 3, 2020
(“FY20”) will range from % to % of the EPS Target Grant, and shall be determined
based upon the Company’s achievement of the EPS performance goal for FY20, as
determined by the Committee at each level set forth in the following chart (“EPS
Performance Goal”). EPS calculations shall be based on million fully diluted
shares. EPS performance between the Threshold Level and the Maximum Level as set
forth in following chart (the “EPS Performance Percentage”) will be determined
based on linear interpolation between the applicable Performance Levels.


Performance Levels
EPS Performance Goal
EPS Performance Percentage
Below Threshold Level
 
 
Threshold Level
 
 
Target Level
 
 
Maximum Level
 
 





Nothing in this Section or elsewhere in the Agreement shall be read as allowing
the Participant to earn more than % of the Target Grant during the Performance
Period.


Notwithstanding anything to the contrary in this Appendix B, the Committee may
make any changes in this Section 2 as it determines in its sole discretion,
without the consent of any Participant. For the avoidance of doubt, without the
consent of any Participant, the Committee may, in its discretion, adjust the EPS
Performance Goal to account for strategic transactions to the extent the
Committee determines to be reasonable or appropriate.


3. Committee Certification and Vesting of EPS PRUs.


        

--------------------------------------------------------------------------------







As soon as practicable following the completion of FY20, the Committee shall
determine and certify in writing the Performance Level that has been attained
for the EPS Performance Goal, the EPS Performance Percentage and the number of
EPS PRUs that will be eligible to vest at the completion of the Performance
Period based on the applicable EPS Performance Percentage. Notwithstanding the
foregoing, if pursuant to Section 5, the EPS PRUs cease to be subject to the
Performance Levels, certification by the Committee shall no longer be required
for the EPS PRUs to become vested pursuant to Section 5. The Committee’s
determination of the number of earned and vested EPS PRUs shall be binding on
the Participant.
4. Timing of Settlement.
Subject to Section 5 and 6 below, the following settlement provisions shall
apply.
The EPS PRUs, to the extent vested, shall be settled as soon as reasonably
practicable following the end of the Performance Period.
5. Change of Control.
In the event of a Corporate Transaction constituting a Change of Control, where
the Participant’s EPS PRUs are assumed or substituted consistent with Section
4(a) of the Award Agreement, the Participant’s EPS PRUs will, to the extent
applicable, be subject to the acceleration provisions of Section 1 of the
Executive Retention Plan (as well as all other provisions of such plan,
including Section 3 thereof), provided that if a qualifying termination under
the Executive Retention Plan occurs prior to or during FY20, the applicable EPS
Performance Percentage shall in all cases be %, notwithstanding any other higher
performance then-predicted or expected. For the avoidance of the doubt, the
foregoing acceleration provisions assume a qualifying termination following such
Change of Control as set forth in Section 1 of the Executive Retention Plan.
In the event of a Corporate Transaction constituting a Change of Control, where
the successor corporation fails to assume the Participant’s EPS PRUs or
substitute an equivalent award such that Section 4(b) of the Notice of Grant
applies and the Award expires, the EPS PRUs will accelerate and become
immediately payable with an EPS Performance Percentage of %, notwithstanding any
other higher performance then-predicted or expected.
6. Death, Disability and Involuntary Termination.
If the Participant’s employment with the Company (or any majority or greater
owned subsidiary) terminates for any reason prior to the end of FY20, the EPS
PRUs shall be immediately cancelled without consideration.
If a Participant’s employment with the Company (or any majority or greater owned
subsidiary) terminates by reason of death, Disability or an Involuntary
Termination other than for Cause during the Performance Period but after the end
of FY20, and provided that the Participant (or beneficiary or guardian in the
event of death or disability) returns and makes effective a general release of
claims in favor of the Company (and any majority or greater owned subsidiary)
within 60 days following such termination of employment, then the number of EPS
PRUs will accelerate and become immediately payable based on the extent to which
the EPS Performance Percentage has been achieved multiplied by the Proration
Factor.


B-2



--------------------------------------------------------------------------------







For purposes of service, transfer of employment between the Company and any
Subsidiary or Affiliate shall not constitute a Termination of Service. The
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing service for purposes of the Plan.
7. Exercise of Negative Discretion
Notwithstanding anything to the contrary in this Appendix B, the Committee may,
without the consent of any Participant, exercise negative discretion so as to
reduce by up to fifty percent (50%) the amount of EPS PRUs or the number of
Shares to be delivered in connection therewith to the extent it determines to be
reasonable or appropriate; provided, however, that such determination is made as
soon as administratively practicable following the completion of the Performance
Period.
8. Forfeiture and Clawback Provision
All benefits hereunder shall be subject to the provisions of any recoupment or
clawback policy adopted by the Board or required by law, including but not
limited to, any requirement to recoup or require forfeiture of any Covered
Amounts as a result of a financial restatement by the Company due to fraud or
intentional misconduct to the extent such Covered Amounts would not have been
granted, vested, paid or otherwise received had the financial results been
calculated based on the Company’s financial statements as restated.


In addition, the Board or Committee shall, in such circumstances as it deems
appropriate, recoup or require forfeiture of any Covered Amounts in the event of
(i) the Participant’s act or omission resulting in a violation of the Company’s
Code of Conduct, Code of Ethics for Chief Executive Officer and Senior Financial
Officers or other Company policy, provided that such act or omission occurs
following the effective date of the applicable Code or policy, or any amendment
to such Code or policy; (ii) the adjustment of quarterly or annual financial
statements (whether audited or unaudited) for any of the Company’s fiscal years
during the Performance Period to correct one or more errors that have a material
impact on the Company’s EPS; or (iii) a recommendation by the Company’s Board or
Audit Committee as the result of any ongoing internal investigation.


The Covered Amounts subject to recoupment or forfeiture pursuant to the
foregoing shall include the amounts received by the Participant pursuant to this
Award under this Agreement, including (i) any proceeds, gains or other economic
benefit actually or constructively received by the Participant upon the receipt
or settlement of any Award granted hereunder, or upon the receipt or resale of
any Shares underlying the Award and (ii) any unvested or unsettled Award (A) in
the case of any adjustment or restatement of the Company’s financial statements
(including a correction of the Company’s EPS), during the three-year period
preceding the date on which the Company determined, or if later first disclosed,
that it is or will be preparing an adjustment or restatement; or (B) in the case
of any fraud, misconduct, act or omission by the Participant, during the
three-year period preceding the date of such fraud, misconduct, act or omission,
as determined by the Board or a committee thereof.


9. Section 409A of the Code
Notwithstanding the other provisions hereof, this Performance Based Restricted
Stock Unit Agreement is intended to comply with the requirements of Section 409A
of the Code, to the extent applicable, and this Performance Based Restricted
Stock Unit Agreement shall be interpreted to avoid any penalty sanctions under
Section 409A of the Code. Accordingly, all provisions herein, or incorporated by
reference, shall be construed and interpreted to comply with Section 409A of the
Code and, if necessary, any such provision


B-3



--------------------------------------------------------------------------------







shall be deemed amended to comply with Section 409A of the Code and regulations
thereunder. If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under Section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. Any amount payable under
this Agreement that constitutes deferred compensation subject to Section 409A of
the Code shall be paid at the time provided under this Agreement or such other
time as permitted under Section 409A of the Code. No interest will be payable
with respect to any amount paid within a time period permitted by, or delayed
because of, Section 409A of the Code. All payments to be made upon a termination
of employment under this Agreement that are deferred compensation may only be
made upon a “separation from service” under Section 409A of the Code. For
purposes of Section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment. In no event may Participant directly or
indirectly, designate the calendar year of payment.
Notwithstanding the foregoing, in no event whatsoever shall the Company be
liable for any additional tax, interest, income inclusion or other penalty that
may be imposed on a Participant by Code Section 409A or for damages for failing
to comply with Code Section 409A unless such failure is a result of the
Company’s breach of this Plan or the Performance Based Restricted Stock Unit
Agreement.
10. Definitions
(a).Cause shall mean the dismissal or discharge of a Participant from employment
for one or more of the following reasons or actions: (i) failure to perform, to
the reasonable satisfaction of the Company, the Participant’s duties and/or
responsibilities, as assigned or delegated by the Company;  (ii) commission of a
felony or crime of moral turpitude, including but not limited to embezzlement or
fraud; (iii) material breach of the terms of the Participant’s employment
agreement, confidentiality and intellectual property agreement or any other
agreement by and between the Participant and the Company; (iv) commission of any
act of dishonesty, misconduct or fraud in any way impacting the Company, its
clients, or its affiliates; (v) any misconduct which brings the Company into
disrepute, including conduct that injures or impairs the Company's business
prospects, reputation or standing in the community; or (vi) violation of Company
policies, including, without limitation, any violation of the Company’s Code of
Conduct and Global Workforce Inclusion Policies; provided, however, that the
Company shall allow Participant a reasonable opportunity (but not in excess of
10 calendar days) to cure, to the reasonable satisfaction of the Company, any
act or omission applicable to part (i), (iii), or (vi) above, if curable in the
Company’s determination; provided, further, that it is understood that willful
or grossly negligent acts or omissions will not be curable.


(b).Change of Control shall have the meaning ascribed to it in the Executive
Retention Plan; provided, however, that, to the extent that any amount
constituting deferred compensation (as defined in Section 409A of the Code)
would vest or become payable by reason of a Change in Control, such amount shall
vest or become payable only if the event constituting a Change in Control would
also qualify as a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company,
each as defined within the meaning of Section 409A of the Code, as it has been
and may be amended from time to time, and any proposed or final Treasury
Regulations and Internal Revenue Service guidance that has been promulgated or
may be promulgated thereunder from time to time.


(c).EPS shall be computed as non-GAAP net income, calculated in the manner
consistent with the annual financial plan presented to and approved by the Board
of Directors, divided by million fully diluted shares as set forth in Appendix B
Section 2.  Non-GAAP net income shall be calculated


B-4



--------------------------------------------------------------------------------







as shall be calculated as GAAP profit before tax reflected in the Company’s
consolidated statements of operations as adjusted for the following items: the
impact from business combination accounting entries (such as deferred revenue
fair value adjustments, and inventory fair value adjustments), stock-based
compensation expense, restructuring, separation, transition and other related
charges, integration and acquisition expenses, charges related to the
amortization of intangible assets, income or loss from discontinued operations,
non-cash interest expense, income or loss from equity method investments and
amortization of debt issuance costs and certain other items that are not
included in the Company’s non-GAAP results reported in the Company’s earnings’
press release, and applying the effective tax rate of 20.0%, all calculated
based on the applicable fiscal year plan level exchange rates.


(d).EPS Target Grant shall mean the number of shares of Common Stock associated
with the EPS PRU grant as determined by the Committee, assuming an EPS
Performance Percentage of %.
 
(e).Executive Retention Plan shall mean the Symantec Executive Retention Plan as
in effect on the date of this Agreement and as hereafter amended from time to
time.


(f).Proration Factor shall mean a percentage, determined by the quotient of the
following: the numerator of which is the number of calendar months rounded up to
the next whole month) the Participant was in the employ of the Company (or any
majority or greater owned subsidiary) during the period commencing on the
earlier of (x) the Award Date, or (y) if the Award Date occurred in June 2019,
the first date after March 30, 2019 during which the Participant was employed by
the Company (the “Start Date”), and ending on the date of termination of
employment, and the denominator of which is the number of calendar months
rounded up to the next whole month between the Start Date and April 1, 2022, up
to a maximum of thirty-six (36) months.








    


B-5



--------------------------------------------------------------------------------






APPENDIX C
ADDITIONAL PROVISIONS FOR PARTICIPANTS LOCATED
OUTSIDE OF THE UNITED STATES


1.    Nature of the Grant. In accepting this Agreement, the Participant
acknowledges, understands and agrees that:


a.    the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan or this Agreement;


b.    the grant of EPS PRUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future awards of EPS PRUs,
or benefits in lieu of EPS PRUs even if EPS PRUs have been awarded in the past;


c.    all decisions with respect to future grants of EPS PRUs, if any, will be
at the sole discretion of the Company;


d.    the Participant’s participation in the Plan is voluntary;


e.    the EPS PRUs and the Shares subject to the EPS PRUs, and the income from
and value of same, are not intended to replace any pension rights or
compensation;


f.    the Participant’s participation in the Plan will not create or amend a
right to further employment with the Company or, if different, the Participant’s
actual employer (the “Employer”) and shall not interfere with the ability of the
Employer to terminate Participant’s service at any time with or without cause;


g.    EPS PRUs are an extraordinary item that do not constitute compensation of
any kind for services of any kind rendered to the Company or to the Employer,
and EPS PRUs are outside the scope of the Participant’s employment contract, if
any;


h.    EPS PRUs and the Shares subject to the EPS PRUs, and the income from and
value of same, are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, holiday pay, pension or retirement or welfare
benefits or similar mandatory payments;


i.    unless otherwise agreed with the Company, the EPS PRUs and the Shares
subject to the EPS PRUs, and the income from and value of same, are not granted
as consideration for, or in connection with, the service the Participant may
provide as a director of a Subsidiary or Affiliate;


j.    in the event that Participant is not an employee of the Company, the grant
of EPS PRUs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of EPS PRUs will not
be interpreted to form an employment contract with the Employer or any
Subsidiary or Affiliate of the Company;




        

--------------------------------------------------------------------------------





k.     the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


l.    if the Participant receives Shares upon vesting, the value of such Shares
acquired on vesting of EPS PRUs may increase or decrease;


m.    no claim or entitlement to compensation or damages shall arise from
forfeiture of the EPS PRUs resulting from the Participant’s Termination
(regardless of the reason for such termination and whether or not the
termination is later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), and in consideration of this Award to which the
Participant is otherwise not entitled, the Participant agrees not to institute
any claim against the Company, or any Parent, Subsidiaries or Affiliates or the
Employer;


n.    neither the Company, the Employer nor any Parent, Subsidiary or Affiliate
shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of the EPS PRUs or of any amounts due to the Participant pursuant to the
settlement of the EPS PRUs or the subsequent sale of any Shares acquired upon
settlement;


o.    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Participant’s participation
in the Plan; and


p.    the Participant should consult with his or her own personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the Plan.


2.    Language. The Participant acknowledges and agrees that he or she is
sufficiently proficient in English, or has consulted with an advisor who is
sufficiently proficient in English, so as to enable him or her to understand the
terms and conditions of this Agreement. Further, if the Participant has received
this Agreement or any other document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.
3.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on the Participant’s country, the broker’s country
or the country in which the Shares are listed, the Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including the United States and the Participant’s country, which
may affect the Participant’s ability to accept, acquire, sell, attempt to sell
or otherwise dispose of Shares, rights to Shares (e.g., EPS PRUs) or rights
linked to the value of Shares during such times as the Participant is considered
to have “inside information” regarding the Company, as defined by the laws or
regulations in the applicable jurisdictions. Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Participant
placed before he or she possessed inside information. Furthermore, the
Participant could be prohibited from (i) disclosing the inside information to
any third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities, where third parties
include fellow employees. The insider trading and/or market abuse laws may be
different from any Company Insider Trading Policy. The Participant is
responsible for ensuring compliance with any applicable restrictions and should
consult his or her personal legal advisor on this matter.
4.    Foreign Asset/Account and Exchange Control Reporting. The Participant’s
country may have certain exchange controls and foreign asset and/or account
reporting requirements which may affect his or her ability to purchase or hold
Shares under the Plan or receive cash from his or her participation in the Plan


2

--------------------------------------------------------------------------------





(including from any dividends received or sale proceeds arising from the sale of
Shares) in a brokerage or bank account outside the Participant’s country. The
Participant may be required to report such accounts, assets or transactions to
the tax or other authorities in his or her country. Further, the Participant may
be required to repatriate Shares or proceeds acquired as a result of
participating in the Plan to his or her country through a designated bank/broker
and/or within a certain time. The Participant acknowledges and agrees that it is
his or her responsibility to be compliant with such regulations and understands
that the Participant should speak with his or her personal legal advisor for any
details regarding any foreign asset/account reporting or exchange control
reporting requirements in the Participant’s country arising out or his or her
participation in the Plan.










































3

--------------------------------------------------------------------------------







SYMANTEC CORPORATION
PERFORMANCE BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
RECITALS
D.
The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of Symantec Corporation (the
“Company”) and its Subsidiaries and Affiliates. The term “Company” shall include
any successor to Symantec Corporation, as well as its Subsidiaries and
Affiliates.

E.
The Participant is to render valuable services to the Company and/or its
Subsidiaries and Affiliates, and this Performance Based Restricted Stock Unit
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Plan in connection with the Company’s issuance of rights in respect of
Common Stock in the form of Performance Based Restricted Stock Units (each, an
“RB PRU”).

F.
All capitalized terms in this Agreement shall have the meaning assigned to them
in Appendix A or B attached hereto. All undefined terms shall have the meaning
assigned to them in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:
18.
Grant of Performance Based Restricted Stock Units. The Company hereby awards to
the Participant RB PRUs under the Plan. Each RB PRU represents the right to
receive one share of Common Stock on vesting based on achievement of the
performance objectives set forth in Appendix B (each, a “Share”), subject to the
provisions of this Agreement (including any Appendices hereto). The number of
Shares subject to this Award, the applicable vesting schedule for the RB PRUs
and the Shares, the dates on which those vested Shares shall be issued to
Participant and the remaining terms and conditions governing this Award shall be
as set forth in this Agreement (including any Appendices hereto).

AWARD SUMMARY
Award Date and Number of Shares Subject to Award:
As set forth in the Notice of Grant of Award (the “Notice of Grant”).
Vesting Schedule:
The Shares shall vest pursuant to the schedule set forth on Appendix B hereto.
Subject to the provisions of Appendix B hereto, the Shares that may be earned on
each applicable vesting date shall vest on that date only if the employment of
the Participant has not Terminated as of such date, and no additional Shares
shall vest following the Participant’s Termination.
Issuance Schedule
The Shares in which the Participant vests shall be issuable as set forth in
Paragraph 6. However, the actual number of vested Shares to be issued will be
subject to the provisions of Paragraph 7 (pursuant to which the applicable
withholding taxes are to be collected) and Appendix B.



4

--------------------------------------------------------------------------------





19.
Limited Transferability. This Award, and any interest therein, shall not be
transferable or assignable by the Participant, and may not be made subject to
execution, attachment or similar process, otherwise than by will or by the laws
of descent and distribution or as consistent with this Agreement and the Plan.

20.
Cessation of Service. Subject to the provisions of Appendix B hereto, should the
Participant’s service as an employee, director, consultant, independent
contractor or advisor to the Company or a Parent, Subsidiary or an Affiliate of
the Company be Terminated for any reason (whether or not in breach of local
labor laws) prior to vesting in one or more Shares subject to this Award, then
the RB PRUs covering such unvested Shares will be immediately thereafter
cancelled, the Participant shall cease to have any right or entitlement to
receive any Shares under those cancelled RB PRUs and the Participant’s right to
receive RB PRUs and vest under the Plan in respect thereof, if any, will
terminate effective as of the date that the Participant is no longer actively
providing service. For purposes of service, transfer of employment between the
Company and any Subsidiary or Affiliate shall not constitute Termination of
Service. The Committee shall have the exclusive discretion to determine when the
Participant is no longer actively providing service for purposes of the Plan.

21.
Corporate Transaction. Subject to the provisions of Appendix B hereto:

e.In the event of a Corporate Transaction, any or all outstanding RB PRUs
subject to this Agreement may be assumed, converted or replaced by the successor
corporation (if any), which assumption, conversion or replacement will be
binding on the Participant, or the successor corporation may substitute an
equivalent award or provide substantially similar consideration to the
Participant as was provided to stockholders (after taking into account the
existing provisions of the RB PRUs).
f.In the event such successor corporation (if any) fails to assume this Award or
substitute an equivalent award (as provided in Paragraph 4(a) above) pursuant to
a Corporate Transaction, this Award will expire on such transaction at such time
and on such conditions as the Board shall determine.
g.Any action taken pursuant to clauses (a) or (b) above must either (i) preserve
the exemption of these RB PRUs from Section 409A of the Code or (ii) comply with
Section 409A of the Code.
h.This Agreement shall not in any way affect the right of the Company to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
22.
Adjustment in Shares. Should any change be made to the Common Stock by reason of
any stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration, or if there is a change in the
corporate structure, then appropriate adjustments shall be made to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
hereunder.

23.
Issuance of Shares of Common Stock.

e.As soon as practicable following the applicable vesting date of any portion of
the RB PRU (including the date (if any) on which vesting of any portion of this
RB PRU accelerates), the Company shall issue to, or on behalf of the Participant
a certificate (which may be in electronic form) for the


5

--------------------------------------------------------------------------------





applicable number of underlying shares of Common Stock that so vested, subject,
however, to the provisions of Paragraph 7 pursuant to which the applicable
withholding taxes are to be collected. In no event shall the date of settlement
(meaning the date that shares of Common Stock are issued) be later than two and
one half (2½) months after the later of (i) the end of the Company’s fiscal year
in which the applicable vesting date occurs or (ii) the end of the calendar year
in which the applicable vesting date occurs.
f.If the Company determines that the Participant is a “specified employee,” as
defined in the regulations under Section 409A of the Code, at the time of the
Participant’s “separation from service,” as defined in those regulations, then
any units that otherwise would have been settled during the first six months
following the Participant’s separation from service will instead be settled
during the seventh month following the Participant’s separation from service,
unless the settlement of those units is exempt from Section 409A of the Code.
g.In no event shall fractional Shares be issued.
h.The holder of this Award shall not have any stockholder rights, including
voting rights, with respect to the Shares subject to the RB PRUs until the Award
holder becomes the record holder of those Shares following their actual issuance
and after the satisfaction of the Tax Obligations (as defined below).
24.
Tax Obligations. The Participant hereby agrees to make adequate provision for
any sums required to satisfy the applicable federal, state, local and foreign
employment, social insurance, payroll, income and other tax withholding
obligations of the Company or any Affiliate (the “Tax Obligations”) that arise
in connection with this Award. The satisfaction of the Tax Obligations shall
occur at the time the Participant receives a distribution of Common Stock or
other property pursuant to this Award, or at any time prior to such time or
thereafter as reasonably requested by the Company and/or any Affiliate in
accordance with applicable law. The Participant hereby authorizes the Company,
at its sole discretion and subject to any limitations under applicable law, to
satisfy any such Tax Obligations by any of the following methods: (1) in the
event the RB PRU is to be settled in part in cash rather than settled in full in
Shares, withholding from the cash to be distributed to the Participant in
settlement of this Award, (2) permitting the Participant to enter into a “same
day sale” commitment with a broker-dealer that is a member of the National
Association of Securities Dealers (an “NASD Dealer”) whereby the Participant
irrevocably elects to sell a portion of the Shares to be delivered under the
Award to satisfy the applicable Tax Obligations and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the proceeds
necessary to satisfy the Tax Obligations directly to the Company and/or its
Affiliates, and (3) withholding Shares that are otherwise to be issued and
delivered to the Participant under this Award in satisfaction of the Tax
Obligations up to the maximum statutory amount. In addition, to the extent this
Award is not settled in cash, the Company is authorized to satisfy any Tax
Obligations by withholding for the Tax Obligations from wages and other cash
compensation payable to the Participant or by causing the Participant to tender
a cash payment to the Company if the Committee determines in good faith at the
time the Tax Obligations arise that withholding pursuant to the foregoing
alternatives (2) and (3) above are not in the best interest of the Company or
the Participant. In the event the Tax Obligations arise prior to the delivery to
the Participant of Common Stock or it is determined after the delivery of Shares
or other property that the amount of the Tax Obligations was greater than the
amount withheld by the Company and/or any Affiliate, the Participant shall
indemnify and hold the Company and its Affiliates harmless from any failure by
the Company and/or any Affiliate to withhold the proper amount.



6

--------------------------------------------------------------------------------





The Company may refuse to deliver the Shares if the Participant fails to comply
with the Participant’s obligations in connection with the Tax Obligations as
described in this Paragraph 7.
25.
Compliance with Laws and Regulations.

c.The issuance of shares of Common Stock pursuant to the RB PRU shall be subject
to compliance by the Company and the Participant with all applicable
requirements of law relating thereto, and with all applicable regulations of any
stock exchange (or an established market, if applicable) on which the Common
Stock may be listed for trading at the time of such issuance.
d.The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance of
any Common Stock hereby shall relieve the Company of any liability with respect
to the non-issuance of the Common Stock as to which such approval shall not have
been obtained. The Company, however, shall use its best efforts to obtain all
such approvals.
26.
Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries designated by Participant.

27.
Notices. Any notice required to be given or delivered to the Company under the
terms of this Agreement shall be in writing and addressed to the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the address
indicated below Participant’s signature line on this Agreement (as may be
updated from time to time by written notice from the Participant). All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

28.
Construction. This Agreement and the Notice of Grant evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan shall apply. All decisions of the
Committee with respect to any question or issue arising under the Plan or this
Agreement shall be conclusive and binding on all persons having an interest in
the RB PRU.

29.
Governing Law. The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of California without resort to that
State’s conflict-of-laws rules. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Agreement, the parties hereby submit to, and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of Santa Clara County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this grant is made and/or to be performed.

30.
Excess Shares. If the Shares covered by this Agreement exceed, as of the date
the RB PRU is granted, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then the Award shall be void with
respect to those excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.



7

--------------------------------------------------------------------------------





31.
Employment At-Will. Nothing in this Agreement or in the Plan shall confer upon
Participant any right to continue in the employment of the Company for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s service with the Company at any time for any
reason, with or without cause.

32.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

33.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to participation in the Plan, RB PRUs granted under the
Plan or future RB PRUs that may be granted under the Plan (including, without
limitation, disclosures that may be required by the Securities and Exchange
Commission) by electronic means or to request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

34.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on Participant’s participation in the Plan, on the Award and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.





8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on this ____ date
of ____________, 201__.
SYMANTEC CORPORATION
 
 
By:
 
Title:
Interim President and Chief Executive Officer
Address:
350 Ellis Street
 
Mountain View, California 94043
 
 
PARTICIPANT
 
 
Signature:
 
Address:
 
 
 







9

--------------------------------------------------------------------------------






APPENDIX A

DEFINITIONS
The following definitions shall be in effect under the Agreement:
11.
Agreement shall mean this Performance Based Restricted Stock Unit Award
Agreement.

12.
Award shall mean the award of RB PRUs made to the Participant pursuant to the
terms of this Agreement.

13.
Award Date shall mean the date the RB PRUs are granted to Participant pursuant
to the Agreement and shall be the date indicated in the Notice of Grant.

14.
Code shall mean the Internal Revenue Code of 1986, as amended.

15.
Committee shall mean the Compensation and Leadership Development Committee of
the Company Board of Directors.

16.
Corporate Transaction shall mean

f.
a dissolution or liquidation of the Company,

g.
a merger or consolidation in which the Company is not the surviving corporation
(other than a merger or consolidation with a wholly-owned subsidiary, a
reincorporation of the Company in a different jurisdiction, or other transaction
in which there is no substantial change in the stockholders of the Company or
their relative stock holdings and the Awards granted under the Plan are assumed,
converted or replaced by the successor corporation, which assumption will be
binding on all Participants),

h.
a merger in which the Company is the surviving corporation but after which the
stockholders of the Company (other than any stockholder which merges (or which
owns or controls another corporation which merges) with the Company in such
merger) cease to own their shares or other equity interests in the Company,

i.
the sale of substantially all of the assets of the Company, or

j.
any other transaction which qualifies as a “corporate transaction” under Section
424(a) of the Code wherein the stockholders of the Company give up all of their
equity interest in the Company (except for the acquisition, sale or transfer of
all or substantially all of the outstanding shares of the Company from or by the
stockholders of the Company).

17.
Common Stock shall mean shares of the Company’s common stock, par value $0.01
per share.

18.
Notice of Grant shall mean such notice as provided by the Stock Administration
Department of the Company, or such other applicable department of the Company,
providing Participant with notice of the issuance of an RB PRU award pursuant to
the Plan and terms of this Agreement.

19.
Participant shall mean the person named in the Notice of Grant relating to the
RB PRUs covered by this Agreement.



A-1

--------------------------------------------------------------------------------





20.
Plan shall mean the Company’s 2013 Equity Incentive Plan, as the same may be
amended from time to time.



    


A-2

--------------------------------------------------------------------------------






APPENDIX B

PERFORMANCE SCHEDULE
The number of RB PRUs that will be earned shall be based on the metrics set
forth below. Terms not otherwise defined in Appendix A or B shall have the
meaning ascribed to them in the Plan.
1. Grant of RB Performance Based Restricted Stock Units.


Subject to the terms and conditions of the Agreement, the Notice of Grant and
the Plan, the Company hereby grants to the Participant a number of RB PRUs set
forth in the Notice of Grant, subject to vesting terms as set forth below.


2. Performance Metrics.


The Participant can earn the RB PRUs based on the Company’s performance over the
three-year period set forth in the Notice of Grant hereafter referred to as the
“Performance Period”. This Agreement covers the Reported Billings (RB) component
of the FY20 PRUs granted to the Participant.


Reported Billings (RB). The number of RB PRUs that may be earned at the end of
the Company’s fiscal year beginning March 30, 2019 and ending April 3, 2020
(“FY20”) will range from % to % of the RB Target Grant, and shall be determined
based upon the Company’s achievement of the RB performance goal for FY20, as
determined by the Committee at each level set forth in the following chart (“RB
Performance Goal”). RB performance between the Threshold Level and the Maximum
Level as set forth in following chart (the “RB Performance Percentage”) will be
determined based on linear interpolation between the applicable Performance
Levels.


Performance Levels
RB Performance Goal
(in millions)
RB Performance Percentage
Below Threshold Level
 
 
Threshold Level
 
 
Target Level
 
 
Maximum Level
 
 





Nothing in this Section or elsewhere in the Agreement shall be read as allowing
the Participant to earn more than % of the Target Grant during the Performance
Period.


Notwithstanding anything to the contrary in this Appendix B, the Committee may
make any changes in this Section 2 as it determines in its sole discretion,
without the consent of any Participant. For the avoidance of doubt, without the
consent of any Participant, the Committee may, in its discretion, adjust the RB
Performance Goal to account for strategic transactions to the extent the
Committee determines to be reasonable or appropriate.


3. Committee Certification and Vesting of RB PRUs.


        

--------------------------------------------------------------------------------





As soon as practicable following the completion of FY20, the Committee shall
determine and certify in writing the Performance Level that has been attained
for the RB Performance Goal, the RB Performance Percentage and the number of RB
PRUs that will be eligible to vest based on the applicable RB Performance
Percentage. Notwithstanding the foregoing, if pursuant to Section 5, the RB PRUs
cease to be subject to the Performance Levels, certification by the Committee
shall no longer be required for the RB PRUs to become vested pursuant to Section
5. The Committee’s determination of the number of earned and vested RB PRUs
shall be binding on the Participant.
4. Timing of Settlement.
Subject to Section 5 and 6 below, the following settlement provisions shall
apply.
The RB PRUs, to the extent vested, shall be settled as soon as reasonably
practicable following the end of the Performance Period.
5. Change of Control.
In the event of a Corporate Transaction constituting a Change of Control, where
the Participant’s RB PRUs are assumed or substituted consistent with Section
4(a) of the Award Agreement, the Participant’s RB PRUs will, to the extent
applicable, be subject to the acceleration provisions of Section 1 of the
Executive Retention Plan (as well as all other provisions of such plan,
including Section 3 thereof), provided that if a qualifying termination under
the Executive Retention Plan occurs prior to or during FY20, the applicable RB
Performance Percentage shall in all cases be %, notwithstanding any other higher
performance then-predicted or expected. For the avoidance of the doubt, the
foregoing acceleration provisions assume a qualifying termination following such
Change of Control as set forth in Section 1 of the Executive Retention Plan.
In the event of a Corporate Transaction constituting a Change of Control, where
the successor corporation fails to assume the Participant’s RB PRUs or
substitute an equivalent award such that Section 4(b) of the Notice of Grant
applies and the Award expires, the RB PRUs will accelerate and become
immediately payable with an RB Performance Percentage of %, notwithstanding any
other higher performance then-predicted or expected.
6. Death, Disability and Involuntary Termination.
If the Participant’s employment with the Company (or any majority or greater
owned subsidiary) terminates for any reason prior to the end of FY20, the RB
PRUs shall be immediately cancelled without consideration.
If a Participant’s employment with the Company (or any majority or greater owned
subsidiary) terminates by reason of death, Disability or an Involuntary
Termination other than for Cause during the Performance Period but after the end
of FY20, and provided that the Participant (or beneficiary or guardian in the
event of death or disability) returns and makes effective a general release of
claims in favor of the Company (and any majority or greater owned subsidiary)
within 60 days following such termination of employment, then the number of RB
PRUs will accelerate and become immediately payable based on the extent to which
the RB Performance Percentage has been achieved multiplied by the Proration
Factor.


B-2

--------------------------------------------------------------------------------





For purposes of service, transfer of employment between the Company and any
Subsidiary or Affiliate shall not constitute a Termination of Service. The
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing service for purposes of the Plan.
7. Exercise of Negative Discretion
Notwithstanding anything to the contrary in this Appendix B, the Committee may,
without the consent of any Participant, exercise negative discretion so as to
reduce by up to fifty percent (50%) the amount of RB PRUs or the number of
Shares to be delivered in connection therewith to the extent it determines to be
reasonable or appropriate; provided, however, that such determination is made as
soon as administratively practicable following the completion of the Performance
Period.
8. Forfeiture and Clawback Provision
All benefits hereunder shall be subject to the provisions of any recoupment or
clawback policy adopted by the Board or required by law, including but not
limited to, any requirement to recoup or require forfeiture of any Covered
Amounts as a result of a financial restatement by the Company due to fraud or
intentional misconduct to the extent such Covered Amounts would not have been
granted, vested, paid or otherwise received had the financial results been
calculated based on the Company’s financial statements as restated.


In addition, the Board or Committee shall, in such circumstances as it deems
appropriate, recoup or require forfeiture of any Covered Amounts in the event of
(i) the Participant’s act or omission resulting in a violation of the Company’s
Code of Conduct, Code of Ethics for Chief Executive Officer and Senior Financial
Officers or other Company policy, provided that such act or omission occurs
following the effective date of the applicable Code or policy, or any amendment
to such Code or policy; (ii) the adjustment of quarterly or annual financial
statements (whether audited or unaudited) for any of the Company’s fiscal years
during the Performance Period to correct one or more errors that have a material
impact on the Company’s RB; or (iii) a recommendation by the Company’s Board or
Audit Committee as the result of any ongoing internal investigation.


The Covered Amounts subject to recoupment or forfeiture pursuant to the
foregoing shall include the amounts received by the Participant pursuant to this
Award under this Agreement, including (i) any proceeds, gains or other economic
benefit actually or constructively received by the Participant upon the receipt
or settlement of any Award granted hereunder, or upon the receipt or resale of
any Shares underlying the Award and (ii) any unvested or unsettled Award (A) in
the case of any adjustment or restatement of the Company’s financial statements
(including a correction of the Company’s RB), during the three-year period
preceding the date on which the Company determined, or if later first disclosed,
that it is or will be preparing an adjustment or restatement; or (B) in the case
of any fraud, misconduct, act or omission by the Participant, during the
three-year period preceding the date of such fraud, misconduct, act or omission,
as determined by the Board or a committee thereof.


9. Section 409A of the Code
Notwithstanding the other provisions hereof, this Performance Based Restricted
Stock Unit Agreement is intended to comply with the requirements of Section 409A
of the Code, to the extent applicable, and this Performance Based Restricted
Stock Unit Agreement shall be interpreted to avoid any penalty sanctions under
Section 409A of the Code. Accordingly, all provisions herein, or incorporated by
reference, shall be construed and interpreted to comply with Section 409A of the
Code and, if necessary, any such provision


B-3

--------------------------------------------------------------------------------





shall be deemed amended to comply with Section 409A of the Code and regulations
thereunder. If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under Section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. Any amount payable under
this Agreement that constitutes deferred compensation subject to Section 409A of
the Code shall be paid at the time provided under this Agreement or such other
time as permitted under Section 409A of the Code. No interest will be payable
with respect to any amount paid within a time period permitted by, or delayed
because of, Section 409A of the Code. All payments to be made upon a termination
of employment under this Agreement that are deferred compensation may only be
made upon a “separation from service” under Section 409A of the Code. For
purposes of Section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment. In no event may Participant directly or
indirectly, designate the calendar year of payment.
Notwithstanding the foregoing, in no event whatsoever shall the Company be
liable for any additional tax, interest, income inclusion or other penalty that
may be imposed on a Participant by Code Section 409A or for damages for failing
to comply with Code Section 409A unless such failure is a result of the
Company’s breach of this Plan or the Performance Based Restricted Stock Unit
Agreement.
10. Definitions
(g).Cause shall mean the dismissal or discharge of a Participant from employment
for one or more of the following reasons or actions: (i) failure to perform, to
the reasonable satisfaction of the Company, the Participant’s duties and/or
responsibilities, as assigned or delegated by the Company;  (ii) commission of a
felony or crime of moral turpitude, including but not limited to embezzlement or
fraud; (iii) material breach of the terms of the Participant’s employment
agreement, confidentiality and intellectual property agreement or any other
agreement by and between the Participant and the Company; (iv) commission of any
act of dishonesty, misconduct or fraud in any way impacting the Company, its
clients, or its affiliates; (v) any misconduct which brings the Company into
disrepute, including conduct that injures or impairs the Company's business
prospects, reputation or standing in the community; or (vi) violation of Company
policies, including, without limitation, any violation of the Company’s Code of
Conduct and Global Workforce Inclusion Policies; provided, however, that the
Company shall allow Participant a reasonable opportunity (but not in excess of
10 calendar days) to cure, to the reasonable satisfaction of the Company, any
act or omission applicable to part (i), (iii), or (vi) above, if curable in the
Company’s determination; provided, further, that it is understood that willful
or grossly negligent acts or omissions will not be curable.


(h).Change of Control shall have the meaning ascribed to it in the Executive
Retention Plan; provided, however, that, to the extent that any amount
constituting deferred compensation (as defined in Section 409A of the Code)
would vest or become payable by reason of a Change in Control, such amount shall
vest or become payable only if the event constituting a Change in Control would
also qualify as a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company,
each as defined within the meaning of Section 409A of the Code, as it has been
and may be amended from time to time, and any proposed or final Treasury
Regulations and Internal Revenue Service guidance that has been promulgated or
may be promulgated thereunder from time to time.


(i).Executive Retention Plan shall mean the Symantec Executive Retention Plan as
in effect on the date of this Agreement and as hereafter amended from time to
time.




B-4

--------------------------------------------------------------------------------







(j).Proration Factor shall mean a percentage, determined by the quotient of the
following: the numerator of which is the number of calendar months rounded up to
the next whole month the Participant was in the employ of the Company (or any
majority or greater owned subsidiary) during the period commencing on the
earlier of (x) the Award Date, or (y) if the Award Date occurred in June or July
2019, the first date after March 30, 2019 during which the Participant was
employed by the Company (the “Start Date”), and ending on the date of
termination of employment, and the denominator of which is the number of
calendar months rounded up to the next whole month between the Start Date and
April 1, 2022, up to a maximum of thirty-six (36) months.


(k).Reported Billings shall be computed as shall be computed as total GAAP
revenue plus the change in GAAP contract liabilities, adjusted to exclude
contract liabilities acquired or divested during the period. Reported billings
is calculated using reported foreign exchange rates.








    


B-5

--------------------------------------------------------------------------------






APPENDIX C
ADDITIONAL PROVISIONS FOR PARTICIPANTS LOCATED
OUTSIDE OF THE UNITED STATES


1.    Nature of the Grant. In accepting this Agreement, the Participant
acknowledges, understands and agrees that:


a.    the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan or this Agreement;


b.    the grant of RB PRUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future awards of RB PRUs, or
benefits in lieu of RB PRUs even if RB PRUs have been awarded in the past;


c.    all decisions with respect to future grants of RB PRUs, if any, will be at
the sole discretion of the Company;


d.    the Participant’s participation in the Plan is voluntary;


e.    the RB PRUs and the Shares subject to the RB PRUs, and the income from and
value of same, are not intended to replace any pension rights or compensation;


f.    the Participant’s participation in the Plan will not create or amend a
right to further employment with the Company or, if different, the Participant’s
actual employer (the “Employer”) and shall not interfere with the ability of the
Employer to terminate Participant’s service at any time with or without cause;


g.    RB PRUs are an extraordinary item that do not constitute compensation of
any kind for services of any kind rendered to the Company or to the Employer,
and RB PRUs are outside the scope of the Participant’s employment contract, if
any;


h.    RB PRUs and the Shares subject to the RB PRUs, and the income from and
value of same, are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, holiday pay, pension or retirement or welfare
benefits or similar mandatory payments;


i.    unless otherwise agreed with the Company, the RB PRUs and the Shares
subject to the RB PRUs, and the income from and value of same, are not granted
as consideration for, or in connection with, the service the Participant may
provide as a director of a Subsidiary or Affiliate;


j.    in the event that Participant is not an employee of the Company, the grant
of RB PRUs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant of RB PRUs will not be
interpreted to form an employment contract with the Employer or any Subsidiary
or Affiliate of the Company;




        

--------------------------------------------------------------------------------





k.     the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


l.    if the Participant receives Shares upon vesting, the value of such Shares
acquired on vesting of RB PRUs may increase or decrease;


m.    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RB PRUs resulting from the Participant’s Termination
(regardless of the reason for such termination and whether or not the
termination is later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), and in consideration of this Award to which the
Participant is otherwise not entitled, the Participant agrees not to institute
any claim against the Company, or any Parent, Subsidiaries or Affiliates or the
Employer;


n.    neither the Company, the Employer nor any Parent, Subsidiary or Affiliate
shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of the RB PRUs or of any amounts due to the Participant pursuant to the
settlement of the RB PRUs or the subsequent sale of any Shares acquired upon
settlement;


o.    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Participant’s participation
in the Plan; and


p.    the Participant should consult with his or her own personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the Plan.


2.    Language. The Participant acknowledges and agrees that he or she is
sufficiently proficient in English, or has consulted with an advisor who is
sufficiently proficient in English, so as to enable him or her to understand the
terms and conditions of this Agreement. Further, if the Participant has received
this Agreement or any other document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.
3.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on the Participant’s country, the broker’s country
or the country in which the Shares are listed, the Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including the United States and the Participant’s country, which
may affect the Participant’s ability to accept, acquire, sell, attempt to sell
or otherwise dispose of Shares, rights to Shares (e.g., RB PRUs) or rights
linked to the value of Shares during such times as the Participant is considered
to have “inside information” regarding the Company, as defined by the laws or
regulations in the applicable jurisdictions. Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Participant
placed before he or she possessed inside information. Furthermore, the
Participant could be prohibited from (i) disclosing the inside information to
any third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities, where third parties
include fellow employees. The insider trading and/or market abuse laws may be
different from any Company Insider Trading Policy. The Participant is
responsible for ensuring compliance with any applicable restrictions and should
consult his or her personal legal advisor on this matter.
4.    Foreign Asset/Account and Exchange Control Reporting. The Participant’s
country may have certain exchange controls and foreign asset and/or account
reporting requirements which may affect his or her ability to purchase or hold
Shares under the Plan or receive cash from his or her participation in the Plan


2

--------------------------------------------------------------------------------





(including from any dividends received or sale proceeds arising from the sale of
Shares) in a brokerage or bank account outside the Participant’s country. The
Participant may be required to report such accounts, assets or transactions to
the tax or other authorities in his or her country. Further, the Participant may
be required to repatriate Shares or proceeds acquired as a result of
participating in the Plan to his or her country through a designated bank/broker
and/or within a certain time. The Participant acknowledges and agrees that it is
his or her responsibility to be compliant with such regulations and understands
that the Participant should speak with his or her personal legal advisor for any
details regarding any foreign asset/account reporting or exchange control
reporting requirements in the Participant’s country arising out or his or her
participation in the Plan.










































3

--------------------------------------------------------------------------------







SYMANTEC CORPORATION
PERFORMANCE BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
RECITALS
G.
The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of Symantec Corporation (the
“Company”) and its Subsidiaries and Affiliates. The term “Company” shall include
any successor to Symantec Corporation, as well as its Subsidiaries and
Affiliates.

H.
The Participant is to render valuable services to the Company and/or its
Subsidiaries and Affiliates, and this Performance Based Restricted Stock Unit
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Plan in connection with the Company’s issuance of rights in respect of
Common Stock in the form of Performance Based Restricted Stock Units (each, a
“TSR PRU”).

I.
All capitalized terms in this Agreement shall have the meaning assigned to them
in Appendix A or B attached hereto. All undefined terms shall have the meaning
assigned to them in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:
35.
Grant of Performance Based Restricted Stock Units. The Company hereby awards to
the Participant TSR PRUs under the Plan. Each TSR PRU represents the right to
receive one share of Common Stock on vesting based on achievement of the
performance objectives set forth in Appendix B (each, a “Share”), subject to the
provisions of this Agreement (including any Appendices hereto). The number of
Shares subject to this Award, the applicable vesting schedule for the TSR PRUs
and the Shares, the dates on which those vested Shares shall be issued to
Participant and the remaining terms and conditions governing this Award shall be
as set forth in this Agreement (including any Appendices hereto).

AWARD SUMMARY
Award Date and Number of Shares Subject to Award:
As set forth in the Notice of Grant of Award (the “Notice of Grant”).
Vesting Schedule:
The Shares shall vest pursuant to the schedule set forth on Appendix B hereto.
Subject to the provisions of Appendix B hereto, the Shares that may be earned on
each applicable vesting date shall vest on that date only if the employment of
the Participant has not Terminated as of such date, and no additional Shares
shall vest following the Participant’s Termination.
Issuance Schedule
The Shares in which the Participant vests shall be issuable as set forth in
Paragraph 6. However, the actual number of vested Shares to be issued will be
subject to the provisions of Paragraph 7 (pursuant to which the applicable
withholding taxes are to be collected) and Appendix B.



4

--------------------------------------------------------------------------------





36.
Limited Transferability. This Award, and any interest therein, shall not be
transferable or assignable by the Participant, and may not be made subject to
execution, attachment or similar process, otherwise than by will or by the laws
of descent and distribution or as consistent with this Agreement and the Plan.

37.
Cessation of Service. Subject to the provisions of Appendix B hereto, should the
Participant’s service as an employee, director, consultant, independent
contractor or advisor to the Company or a Parent, Subsidiary or an Affiliate of
the Company be Terminated for any reason (whether or not in breach of local
labor laws) prior to vesting in one or more Shares subject to this Award, then
the TSR PRUs covering such unvested Shares will be immediately thereafter
cancelled, the Participant shall cease to have any right or entitlement to
receive any Shares under those cancelled TSR PRUs and the Participant’s right to
receive TSR PRUs and vest under the Plan in respect thereof, if any, will
terminate effective as of the date that the Participant is no longer actively
providing service. For purposes of service, transfer of employment between the
Company and any Subsidiary or Affiliate shall not constitute Termination of
Service. The Committee shall have the exclusive discretion to determine when the
Participant is no longer actively providing service for purposes of the Plan.

38.
Corporate Transaction. Subject to the provisions of Appendix B hereto:

i.In the event of a Corporate Transaction, any or all outstanding TSR PRUs
subject to this Agreement may be assumed, converted or replaced by the successor
corporation (if any), which assumption, conversion or replacement will be
binding on the Participant, or the successor corporation may substitute an
equivalent award or provide substantially similar consideration to the
Participant as was provided to stockholders (after taking into account the
existing provisions of the TSR PRUs).
j.In the event such successor corporation (if any) fails to assume this Award or
substitute an equivalent award (as provided in Paragraph 4(a) above) pursuant to
a Corporate Transaction, this Award will expire on such transaction at such time
and on such conditions as the Board shall determine.
k.Any action taken pursuant to clauses (a) or (b) above must either (i) preserve
the exemption of these TSR PRUs from Section 409A of the Code or (ii) comply
with Section 409A of the Code.
l.This Agreement shall not in any way affect the right of the Company to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
39.
Adjustment in Shares. Should any change be made to the Common Stock by reason of
any stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration, or if there is a change in the
corporate structure, then appropriate adjustments shall be made to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
hereunder.

40.
Issuance of Shares of Common Stock.

i.As soon as practicable following the applicable vesting date of any portion of
the TSR PRU (including the date (if any) on which vesting of any portion of this
TSR PRU accelerates), the


5

--------------------------------------------------------------------------------





Company shall issue to, or on behalf of the Participant a certificate (which may
be in electronic form) for the applicable number of underlying shares of Common
Stock that so vested, subject, however, to the provisions of Paragraph 7
pursuant to which the applicable withholding taxes are to be collected. In no
event shall the date of settlement (meaning the date that shares of Common Stock
are issued) be later than two and one half (2½) months after the later of (i)
the end of the Company’s fiscal year in which the applicable vesting date occurs
or (ii) the end of the calendar year in which the applicable vesting date
occurs.
j.If the Company determines that the Participant is a “specified employee,” as
defined in the regulations under Section 409A of the Code, at the time of the
Participant’s “separation from service,” as defined in those regulations, then
any units that otherwise would have been settled during the first six months
following the Participant’s separation from service will instead be settled
during the seventh month following the Participant’s separation from service,
unless the settlement of those units is exempt from Section 409A of the Code.
k.In no event shall fractional Shares be issued.
l.The holder of this Award shall not have any stockholder rights, including
voting rights, with respect to the Shares subject to the TSR PRUs until the
Award holder becomes the record holder of those Shares following their actual
issuance and after the satisfaction of the Tax Obligations (as defined below).
41.
Tax Obligations. The Participant hereby agrees to make adequate provision for
any sums required to satisfy the applicable federal, state, local and foreign
employment, social insurance, payroll, income and other tax withholding
obligations of the Company or any Affiliate (the “Tax Obligations”) that arise
in connection with this Award. The satisfaction of the Tax Obligations shall
occur at the time the Participant receives a distribution of Common Stock or
other property pursuant to this Award, or at any time prior to such time or
thereafter as reasonably requested by the Company and/or any Affiliate in
accordance with applicable law. The Participant hereby authorizes the Company,
at its sole discretion and subject to any limitations under applicable law, to
satisfy any such Tax Obligations by any of the following methods: (1) in the
event the TSR PRU is to be settled in part in cash rather than settled in full
in Shares, withholding from the cash to be distributed to the Participant in
settlement of this Award, (2) permitting the Participant to enter into a “same
day sale” commitment with a broker-dealer that is a member of the National
Association of Securities Dealers (an “NASD Dealer”) whereby the Participant
irrevocably elects to sell a portion of the Shares to be delivered under the
Award to satisfy the applicable Tax Obligations and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the proceeds
necessary to satisfy the Tax Obligations directly to the Company and/or its
Affiliates, and (3) withholding Shares that are otherwise to be issued and
delivered to the Participant under this Award in satisfaction of the Tax
Obligations up to the maximum statutory amount. In addition, to the extent this
Award is not settled in cash, the Company is authorized to satisfy any Tax
Obligations by withholding for the Tax Obligations from wages and other cash
compensation payable to the Participant or by causing the Participant to tender
a cash payment to the Company if the Committee determines in good faith at the
time the Tax Obligations arise that withholding pursuant to the foregoing
alternatives (2) and (3) above are not in the best interest of the Company or
the Participant. In the event the Tax Obligations arise prior to the delivery to
the Participant of Common Stock or it is determined after the delivery of Shares
or other property that the amount of the Tax Obligations was greater than the
amount withheld by the Company and/or any Affiliate, the Participant shall
indemnify and hold the Company and its Affiliates harmless from any failure by
the Company and/or any Affiliate to withhold the proper amount.



6

--------------------------------------------------------------------------------





The Company may refuse to deliver the Shares if the Participant fails to comply
with the Participant’s obligations in connection with the Tax Obligations as
described in this Paragraph 7.
42.
Compliance with Laws and Regulations.

e.The issuance of shares of Common Stock pursuant to the TSR PRU shall be
subject to compliance by the Company and the Participant with all applicable
requirements of law relating thereto, and with all applicable regulations of any
stock exchange (or an established market, if applicable) on which the Common
Stock may be listed for trading at the time of such issuance.
f.The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance of
any Common Stock hereby shall relieve the Company of any liability with respect
to the non-issuance of the Common Stock as to which such approval shall not have
been obtained. The Company, however, shall use its best efforts to obtain all
such approvals.
43.
Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries designated by Participant.

44.
Notices. Any notice required to be given or delivered to the Company under the
terms of this Agreement shall be in writing and addressed to the Company at its
principal corporate offices. Any notice required to be given or delivered to
Participant shall be in writing and addressed to Participant at the address
indicated below Participant’s signature line on this Agreement (as may be
updated from time to time by written notice from the Participant). All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

45.
Construction. This Agreement and the Notice of Grant evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan shall apply. All decisions of the
Committee with respect to any question or issue arising under the Plan or this
Agreement shall be conclusive and binding on all persons having an interest in
the TSR PRU.

46.
Governing Law. The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of California without resort to that
State’s conflict-of-laws rules. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Agreement, the parties hereby submit to, and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of Santa Clara County, California, or the
federal courts for the United States for the Northern District of California,
and no other courts, where this grant is made and/or to be performed.

47.
Excess Shares. If the Shares covered by this Agreement exceed, as of the date
the TSR PRU is granted, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then the Award shall be void with
respect to those excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.



7

--------------------------------------------------------------------------------





48.
Employment At-Will. Nothing in this Agreement or in the Plan shall confer upon
Participant any right to continue in the employment of the Company for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s service with the Company at any time for any
reason, with or without cause.

49.
Severability. The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

50.
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to participation in the Plan, TSR PRUs granted under the
Plan or future TSR PRUs that may be granted under the Plan (including, without
limitation, disclosures that may be required by the Securities and Exchange
Commission) by electronic means or to request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

51.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on Participant’s participation in the Plan, on the Award and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.





8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on this ____ date
of ____________, 201__.
SYMANTEC CORPORATION
 
 
By:
 
Title:
Interim President and Chief Executive Officer
Address:
350 Ellis Street
 
Mountain View, California 94043
 
 
PARTICIPANT
 
 
Signature:
 
Address:
 
 
 







9

--------------------------------------------------------------------------------






APPENDIX A

DEFINITIONS
The following definitions shall be in effect under the Agreement:
21.
Agreement shall mean this Performance Based Restricted Stock Unit Award
Agreement.

22.
Award shall mean the award of TSR PRUs made to the Participant pursuant to the
terms of this Agreement.

23.
Award Date shall mean the date the TSR PRUs are granted to Participant pursuant
to the Agreement and shall be the date indicated in the Notice of Grant.

24.
Code shall mean the Internal Revenue Code of 1986, as amended.

25.
Committee shall mean the Compensation and Leadership Development Committee of
the Company Board of Directors.

26.
Corporate Transaction shall mean

(k).
a dissolution or liquidation of the Company,

(l).
a merger or consolidation in which the Company is not the surviving corporation
(other than a merger or consolidation with a wholly-owned subsidiary, a
reincorporation of the Company in a different jurisdiction, or other transaction
in which there is no substantial change in the stockholders of the Company or
their relative stock holdings and the Awards granted under the Plan are assumed,
converted or replaced by the successor corporation, which assumption will be
binding on all Participants),

(m).
a merger in which the Company is the surviving corporation but after which the
stockholders of the Company (other than any stockholder which merges (or which
owns or controls another corporation which merges) with the Company in such
merger) cease to own their shares or other equity interests in the Company,

(n).
the sale of substantially all of the assets of the Company, or

(o).
any other transaction which qualifies as a “corporate transaction” under Section
424(a) of the Code wherein the stockholders of the Company give up all of their
equity interest in the Company (except for the acquisition, sale or transfer of
all or substantially all of the outstanding shares of the Company from or by the
stockholders of the Company).

27.
Common Stock shall mean shares of the Company’s common stock, par value $0.01
per share.

28.
Notice of Grant shall mean such notice as provided by the Stock Administration
Department of the Company, or such other applicable department of the Company,
providing Participant with notice of the issuance of an TSR PRU award pursuant
to the Plan and terms of this Agreement.

29.
Participant shall mean the person named in the Notice of Grant relating to the
TSR PRUs covered by this Agreement.



A-1

--------------------------------------------------------------------------------





30.
Plan shall mean the Company’s 2013 Equity Incentive Plan, as the same may be
amended from time to time.



    


A-2

--------------------------------------------------------------------------------






APPENDIX B

PERFORMANCE SCHEDULE
The number of TSR PRUs that will be earned shall be based on the metrics set
forth below. Terms not otherwise defined in Appendix A or B shall have the
meaning ascribed to them in the Plan.
1. Grant of TSR Performance Based Restricted Stock Units.


Subject to the terms and conditions of the Agreement, the Notice of Grant and
the Plan, the Company hereby grants to the Participant a number of TSR PRUs set
forth in the Notice of Grant, subject to vesting terms as set forth below.


2. Performance Metrics.


The Participant can earn the TSR PRUs based on the Company’s performance over
the three-year period set forth in the Notice of Grant hereafter referred to as
the “Performance Period”. The Participant can earn the TSR PRUs based on the
Company’s performance over the three-year fiscal period beginning on March 30,
2019 and ending April 1, 2022 (“FY22”).


Total Shareholder Return (TSR). The number of TSR PRUs that may be earned
following the last day of FY22 will range from % to % of the TSR Target Grant,
and shall be determined based upon the Company’s three-year TSR performance for
FY22 as measured against the three-year TSR performance of the companies
comprising the S&P 500 over the same period (with the companies in the S&P 500
index being comprised of those companies that make up the S&P 500 index at the
end of FY22 and with TSR measurements being made at the end of FY22), all as
determined by the Committee and set forth in the following chart (“TSR
Performance”). Three-year Company TSR performance versus three-year S&P 500 TSR
Performance will be calculated as the 60-trading day average of the Company’s
stock price at the beginning and end of such three-year period. For the
avoidance of doubt, the TSR Performance period shall begin on March 30, 2019 and
end on April 1, 2022. TSR Performance between the Threshold Level and Maximum
Level will be determined based on a linear interpolation between the applicable
performance levels.


Performance Levels
TSR Performance
TSR Performance Percentage
Below Threshold Level
 
 
Threshold Level
 
 
Target Level
 
 
Maximum Level
 
 



Nothing in this Section or elsewhere in the Agreement shall be read as allowing
the Participant to earn more than % of the Target Grant during the Performance
Period.


Notwithstanding anything to the contrary in this Appendix B, the Committee may
make any changes in this Section 2 as it determines in its sole discretion,
without the consent of any Participant. For the avoidance of doubt, without the
consent of any Participant, the Committee may, in its discretion, adjust the TSR


        

--------------------------------------------------------------------------------





Performance Goal to account for strategic transactions to the extent the
Committee determines to be reasonable or appropriate.


3. Committee Certification and Vesting of TSR PRUs.
As soon as practicable following the completion of the Performance Period, the
Committee shall determine and certify in writing the TSR Performance that has
been attained, the TSR Performance Percentage and the number of TSR PRUs that
will be eligible to vest based on the TSR Performance Percentage.
Notwithstanding the foregoing, if pursuant to Section 5, the TSR PRUs cease to
be subject to the Performance Levels, certification by the Committee shall no
longer be required for the TSR PRUs to become vested pursuant to Section 5. The
Committee’s determination of the number of earned and vested TSR PRUs shall be
binding on the Participant.
The earned TSR PRUs will vest on the day following the last day of the
Performance Period, subject to (i) Committee certification as set forth above
and (ii) the Participant’s continued employment through the day following the
last day of the Performance Period, except as provided in Sections 5 and 6
below, and (ii) Committee certification as set forth above.  
4. Timing of Settlement.
Subject to Section 5 and 6 below, the following settlement provisions shall
apply.
The TSR PRUs, to the extent vested, shall be settled as soon as reasonably
practicable following the end of the Performance Period.
5. Change of Control.
In the event of a Corporate Transaction constituting a Change of Control, where
the Participant’s TSR PRUs are assumed or substituted consistent with Section
4(a) of the Award Agreement, the Participant’s TSR PRUs will, to the extent
applicable, be subject to the acceleration provisions of Section 1 of the
Executive Retention Plan (as well as all other provisions of such plan,
including Section 3 thereof), provided that if a qualifying termination under
the Executive Retention Plan occurs prior to or during FY20, the applicable TSR
Performance Percentage shall in all cases be %, notwithstanding any other higher
performance then-predicted or expected. For the avoidance of the doubt, the
foregoing acceleration provisions assume a qualifying termination following such
Change of Control as set forth in Section 1 of the Executive Retention Plan.
In the event of a Corporate Transaction constituting a Change of Control, where
the successor corporation fails to assume the Participant’s TSR PRUs or
substitute an equivalent award such that Section 4(b) of the Notice of Grant
applies and the Award expires, the TSR PRUs will accelerate and become
immediately payable with a TSR Performance Percentage of %, notwithstanding any
other higher performance then-predicted or expected.
6. Death, Disability and Involuntary Termination.
If the Participant’s employment with the Company (or any majority or greater
owned subsidiary) terminates for any reason prior to the end of FY20, the TSR
PRUs shall be immediately cancelled without consideration.


B-2

--------------------------------------------------------------------------------





If a Participant’s employment with the Company (or any majority or greater owned
subsidiary) terminates by reason of death, Disability or an Involuntary
Termination other than for Cause during the Performance Period but after the end
of FY20, and provided that the Participant (or beneficiary or guardian in the
event of death or disability) returns and makes effective a general release of
claims in favor of the Company (and any majority or greater owned subsidiary)
within 60 days following such termination of employment, then the number of TSR
PRUs will accelerate and become immediately payable based on the TSR Target
Grant multiplied by the Year-One Performance Average, the product of which is
multiplied by the Proration Factor.
For purposes of service, transfer of employment between the Company and any
Subsidiary or Affiliate shall not constitute a Termination of Service. The
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively providing service for purposes of the Plan.
7. Exercise of Negative Discretion
Notwithstanding anything to the contrary in this Appendix B, the Committee may,
without the consent of any Participant, exercise negative discretion so as to
reduce by up to fifty percent (50%) the amount of TSR PRUs or the number of
Shares to be delivered in connection therewith to the extent it determines to be
reasonable or appropriate; provided, however, that such determination is made as
soon as administratively practicable following the completion of the Performance
Period.
8. Forfeiture and Clawback Provision
All benefits hereunder shall be subject to the provisions of any recoupment or
clawback policy adopted by the Board or required by law, including but not
limited to, any requirement to recoup or require forfeiture of any Covered
Amounts as a result of a financial restatement by the Company due to fraud or
intentional misconduct to the extent such Covered Amounts would not have been
granted, vested, paid or otherwise received had the financial results been
calculated based on the Company’s financial statements as restated.


In addition, the Board or Committee shall, in such circumstances as it deems
appropriate, recoup or require forfeiture of any Covered Amounts in the event of
(i) the Participant’s act or omission resulting in a violation of the Company’s
Code of Conduct, Code of Ethics for Chief Executive Officer and Senior Financial
Officers or other Company policy, provided that such act or omission occurs
following the effective date of the applicable Code or policy, or any amendment
to such Code or policy; (ii) the adjustment of quarterly or annual financial
statements (whether audited or unaudited) for any of the Company’s fiscal years
during the Performance Period to correct one or more errors that are material to
such financial statements; or (iii) a recommendation by the Company’s Board or
Audit Committee as the result of any ongoing internal investigation.


The Covered Amounts subject to recoupment or forfeiture pursuant to the
foregoing shall include the amounts received by the Participant pursuant to this
Award under this Agreement, including (i) any proceeds, gains or other economic
benefit actually or constructively received by the Participant upon the receipt
or settlement of any Award granted hereunder, or upon the receipt or resale of
any Shares underlying the Award and (ii) any unvested or unsettled Award (A) in
the case of any adjustment or restatement of the Company’s financial statements
, during the three-year period preceding the date on which the Company
determined, or if later first disclosed, that it is or will be preparing an
adjustment or restatement; or (B) in the case of any fraud, misconduct, act or
omission by the Participant, during the three-year period preceding the date of
such fraud, misconduct, act or omission, as determined by the Board or a
committee thereof.




B-3

--------------------------------------------------------------------------------





9. Section 409A of the Code
Notwithstanding the other provisions hereof, this Performance Based Restricted
Stock Unit Agreement is intended to comply with the requirements of Section 409A
of the Code, to the extent applicable, and this Performance Based Restricted
Stock Unit Agreement shall be interpreted to avoid any penalty sanctions under
Section 409A of the Code. Accordingly, all provisions herein, or incorporated by
reference, shall be construed and interpreted to comply with Section 409A of the
Code and, if necessary, any such provision shall be deemed amended to comply
with Section 409A of the Code and regulations thereunder. If any payment or
benefit cannot be provided or made at the time specified herein without
incurring sanctions under Section 409A of the Code, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed. Any amount payable under this Agreement that constitutes
deferred compensation subject to Section 409A of the Code shall be paid at the
time provided under this Agreement or such other time as permitted under Section
409A of the Code. No interest will be payable with respect to any amount paid
within a time period permitted by, or delayed because of, Section 409A of the
Code. All payments to be made upon a termination of employment under this
Agreement that are deferred compensation may only be made upon a “separation
from service” under Section 409A of the Code. For purposes of Section 409A of
the Code, each payment made under this Agreement shall be treated as a separate
payment. In no event may Participant directly or indirectly, designate the
calendar year of payment.
Notwithstanding the foregoing, in no event whatsoever shall the Company be
liable for any additional tax, interest, income inclusion or other penalty that
may be imposed on a Participant by Code Section 409A or for damages for failing
to comply with Code Section 409A unless such failure is a result of the
Company’s breach of this Plan or the Performance Based Restricted Stock Unit
Agreement.
10. Definitions
(l).Cause shall mean the dismissal or discharge of a Participant from employment
for one or more of the following reasons or actions: (i) failure to perform, to
the reasonable satisfaction of the Company, the Participant’s duties and/or
responsibilities, as assigned or delegated by the Company;  (ii) commission of a
felony or crime of moral turpitude, including but not limited to embezzlement or
fraud; (iii) material breach of the terms of the Participant’s employment
agreement, confidentiality and intellectual property agreement or any other
agreement by and between the Participant and the Company; (iv) commission of any
act of dishonesty, misconduct or fraud in any way impacting the Company, its
clients, or its affiliates; (v) any misconduct which brings the Company into
disrepute, including conduct that injures or impairs the Company's business
prospects, reputation or standing in the community; or (vi) violation of Company
policies, including, without limitation, any violation of the Company’s Code of
Conduct and Global Workforce Inclusion Policies; provided, however, that the
Company shall allow Participant a reasonable opportunity (but not in excess of
10 calendar days) to cure, to the reasonable satisfaction of the Company, any
act or omission applicable to part (i), (iii), or (vi) above, if curable in the
Company’s determination; provided, further, that it is understood that willful
or grossly negligent acts or omissions will not be curable.
(m).Change of Control shall have the meaning ascribed to it in the Executive
Retention Plan; provided, however, that, to the extent that any amount
constituting deferred compensation (as defined in Section 409A of the Code)
would vest or become payable by reason of a Change in Control, such amount shall
vest or become payable only if the event constituting a Change in Control would
also qualify as a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company,
each as defined within the meaning of Section 409A


B-4

--------------------------------------------------------------------------------





of the Code, as it has been and may be amended from time to time, and any
proposed or final Treasury Regulations and Internal Revenue Service guidance
that has been promulgated or may be promulgated thereunder from time to time.


(n).Executive Retention Plan shall mean the Symantec Executive Retention Plan as
in effect on the date of this Agreement and as hereafter amended from time to
time.


(o).EPS Performance Percentage shall mean the actual performance percentage of
EPS between the Threshold Level and the Maximum Level as set forth in the FY20
EPS Performance Based Restricted Stock Unit Award Agreement between the Company
and the Participant of even date herewith.


(p).RB Performance Percentage shall mean the actual performance percentage of RB
between the Threshold Level and the Maximum Level as set forth in the FY20 RB
Performance Based Restricted Stock Unit Award Agreement between the Company and
the Participant of even date herewith.
 
(q).TSR shall mean the number, expressed as a percentage, equal to (i) the
change in stock price over the applicable period (measured using a 60 trading
day average stock price at the beginning including the value of dividends issued
over the same period and end of the applicable period) plus the value of
dividends issued in the respective period, divided by (ii) the 60 trading day
average stock price at the beginning of the applicable period including the
value of dividends issued over the same period.


(r).TSR Target Grant shall mean the number of shares of Common Stock associated
with the TSR PRU grant as determined by the Committee, assuming a TSR
Performance Percentage of %.


(s).Year-One Performance Average shall mean the average of the actual RB
Performance Percentage and the EPS Performance Percentage.
    


B-5

--------------------------------------------------------------------------------






APPENDIX C


ADDITIONAL PROVISIONS FOR PARTICIPANTS LOCATED
OUTSIDE OF THE UNITED STATES


1.    Nature of the Grant. In accepting this Agreement, the Participant
acknowledges, understands and agrees that:


a.    the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan or this Agreement;


b.    the grant of TSR PRUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future awards of TSR PRUs,
or benefits in lieu of TSR PRUs even if TSR PRUs have been awarded in the past;


c.    all decisions with respect to future grants of TSR PRUs, if any, will be
at the sole discretion of the Company;


d.    the Participant’s participation in the Plan is voluntary;


e.    the TSR PRUs and the Shares subject to the TSR PRUs, and the income from
and value of same, are not intended to replace any pension rights or
compensation;


f.    the Participant’s participation in the Plan will not create or amend a
right to further employment with the Company or, if different, the Participant’s
actual employer (the “Employer”) and shall not interfere with the ability of the
Employer to terminate Participant’s service at any time with or without cause;


g.    TSR PRUs are an extraordinary item that do not constitute compensation of
any kind for services of any kind rendered to the Company or to the Employer,
and TSR PRUs are outside the scope of the Participant’s employment contract, if
any;


h.    TSR PRUs and the Shares subject to the TSR PRUS, and the income from and
value of same, are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, holiday pay, pension or retirement or welfare
benefits or similar mandatory payments;


i.    unless otherwise agreed with the Company, the TSR PRUs and the Shares
subject to the TSR PRUS, and the income from and value of same, are not granted
as consideration for, or in connection with, the service the Participant may
provide as a director of a Subsidiary or Affiliate;


j.    in the event that Participant is not an employee of the Company, the grant
of TSR PRUs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore,





--------------------------------------------------------------------------------





the grant of TSR PRUs will not be interpreted to form an employment contract
with the Employer or any Subsidiary or Affiliate of the Company;


k.     the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


l.    if the Participant receives Shares upon vesting, the value of such Shares
acquired on vesting of TSR PRUs may increase or decrease;


m.    no claim or entitlement to compensation or damages shall arise from
forfeiture of the TSR PRUs resulting from the Participant’s Termination
(regardless of the reason for such termination and whether or not the
termination is later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), and in consideration of this Award to which the
Participant is otherwise not entitled, the Participant agrees not to institute
any claim against the Company, or any Parent, Subsidiaries or Affiliates or the
Employer;


n.    neither the Company, the Employer nor any Parent, Subsidiary or Affiliate
shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of the TSR PRUs or of any amounts due to the Participant pursuant to the
settlement of the TSR PRUs or the subsequent sale of any Shares acquired upon
settlement;


o.    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Participant’s participation
in the Plan; and


p.    the Participant should consult with his or her own personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the Plan.


2.    Language. The Participant acknowledges and agrees that he or she is
sufficiently proficient in English, or has consulted with an advisor who is
sufficiently proficient in English, so as to enable him or her to understand the
terms and conditions of this Agreement. Further, if the Participant has received
this Agreement or any other document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.
3.    Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that, depending on the Participant’s country, the broker’s country
or the country in which the Shares are listed, the Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including the United States and the Participant’s country, which
may affect the Participant’s ability to accept, acquire, sell, attempt to sell
or otherwise dispose of Shares, rights to Shares (e.g., TSR PRUs) or rights
linked to the value of Shares during such times as the Participant is considered
to have “inside information” regarding the Company, as defined by the laws or
regulations in the applicable jurisdictions. Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Participant
placed before he or she possessed inside information. Furthermore, the
Participant could be prohibited from (i) disclosing the inside information to
any third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities, where third parties
include fellow employees. The insider trading and/or market abuse laws may be
different from any Company Insider Trading Policy. The Participant is
responsible for ensuring compliance with any applicable restrictions and should
consult his or her personal legal advisor on this matter.





--------------------------------------------------------------------------------





4.    Foreign Asset/Account and Exchange Control Reporting. The Participant’s
country may have certain exchange controls and foreign asset and/or account
reporting requirements which may affect his or her ability to purchase or hold
Shares under the Plan or receive cash from his or her participation in the Plan
(including from any dividends received or sale proceeds arising from the sale of
Shares) in a brokerage or bank account outside the Participant’s country. The
Participant may be required to report such accounts, assets or transactions to
the tax or other authorities in his or her country. Further, the Participant may
be required to repatriate Shares or proceeds acquired as a result of
participating in the Plan to his or her country through a designated bank/broker
and/or within a certain time. The Participant acknowledges and agrees that it is
his or her responsibility to be compliant with such regulations and understands
that the Participant should speak with his or her personal legal advisor for any
details regarding any foreign asset/account reporting or exchange control
reporting requirements in the Participant’s country arising out or his or her
participation in the Plan.



